Citation Nr: 0618834	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-35 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1971.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in February 2004, 
which denied the claim.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in June 2005, 
a transcript of which is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the veteran's June 2005 Travel Board hearing, the veteran 
and his representative argued that the veteran's hypertension 
may be etiologically related to his service-connected 
diabetes mellitus.  A letter from a private physician, dated 
in March 2004, indicates that she had treated the veteran 
since May 1998, that he was first diagnosed with hypertension 
at that time, and that with the added diagnosis of type II 
diabetes mellitus, the veteran may very well have had a 
metabolic syndrome as far back as 1998.  VA treatment records 
from 2003 reveal an onset of diabetes as being two years 
previously.

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

As the veteran has now asserted that his hypertension 
developed secondary to or is aggravated by his service-
connected diabetes mellitus, the Board finds that a medical 
examination is warranted to determine whether such a 
relationship exists.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with any other original 
claim, the claim shall be denied.

During his hearing, the veteran testified as to treatment at 
Stringfellow Memorial Hospital, which research indicates is 
located in Anniston, LA.  Records of this treatment should be 
obtained.  In addition, treatment records from Dr. Duryea 
should be obtained.  VA treatment records from January 2001 
to April 2003, and from October 2003 to the present should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

As the claim is otherwise being remanded, the Board notes 
that the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran has advanced a secondary service 
connection theory under 38 C.F.R. § 3.310.  A review of the 
record shows that the veteran has not been specifically 
provided VCAA notice regarding this potential theory of 
entitlement, nor has he been provided notice that a 
disability rating and effective date will be assigned if 
service connection is awarded, and the evidence necessary to 
establish such.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied with respect to the veteran's 
claim for secondary service connection for 
hypertension.  See also 38 C.F.R. § 3.159 
(2002).  Such letter should also include an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the veteran and 
request that he identify all VA and non-VA 
health care providers that have treated 
him for hypertension since 1998.  
Specifically, the RO should obtain the 
treatment records from Dr. Duryea and from 
Stringfellow Memorial Hospital.  After 
securing any necessary release, the RO 
should obtain those records not already on 
file.  In addition, VA treatment records 
from the VA medical center in Birmingham 
for the period from January 2001 to April 
2003, and from October 2003 to the present 
should be obtained.

3.  After the above has been completed to 
the extent possible, the veteran should be 
afforded a VA hypertension examination to 
ascertain the nature and etiology of the 
veteran's hypertension disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner must indicate 
that the claims file was reviewed.  All 
necessary tests and studies should be 
performed.

Following examination of the veteran and 
review of the claims file, the examiner 
must express an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that any current 
hypertensive disorder is caused by or 
aggravated (permanently worsened beyond 
the natural progress of the hypertension) 
by the service-connected diabetes 
mellitus.  If the examiner finds that the 
hypertension is aggravated by the diabetes 
mellitus, he/she should quantify the 
degree of aggravation.  The examiner 
should provide the rationale for any 
opinion provided.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


